Citation Nr: 1025018	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-19 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The January 2007 decision denied, in part, a claim of service 
connection for posttraumatic stress disorder (PTSD).  Although 
this narrow claim was certified to the Board, the claim is more 
appropriately characterized as a claim of service connection for 
an acquired psychiatric disorder in a broader sense as more fully 
detailed in the remand section that follows the decision below.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(By the decision below, previously denied claims of service 
connection for hearing loss and tinnitus are reopened.  The 
underlying claims of service connection, and the acquired 
psychiatric disorder claim, are the subject of a remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By a December 1991 rating decision, the RO denied the 
Veteran's claims of service connection for hearing loss and 
tinnitus.  The Veteran did not appeal the decision.

2.  Evidence received since the December 1991 decision relates to 
an unestablished fact necessary to substantiate both claims and 
it raises a reasonable possibility of substantiating the 
underlying claims.


CONCLUSIONS OF LAW

1.  A December 1991 rating decision, which denied the Veteran's 
claims of service connection for hearing loss and tinnitus, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 
19.192 (1991).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for hearing loss has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for tinnitus has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss and tinnitus as a 
result of his active military service.  Specifically, he states 
that he was exposed to loud noise from artillery, bombing, and 
general combat during World War II.  The Veteran maintains that 
any current hearing loss and tinnitus are related to the in-
service noise exposure.  Thus, he contends that service 
connection is warranted for hearing loss and tinnitus.

The Veteran originally filed an application for compensation 
benefits in August 1991 that was taken as a claim of service 
connection for both hearing loss and tinnitus.  By a December 
1991 rating decision, the RO denied the claims.  The Veteran was 
notified of the decision by a letter dated in January 1992.  He 
did not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).  In 
January 2006 and March 2006, the Veteran petitioned to reopen the 
two claims, which are the subject of this appeal.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  The Board notes that 38 C.F.R. § 3.156 was 
revised, effective October 6, 2006, but the changes affect only 
those claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new and 
material evidence in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claims now under 
consideration is the December 1991 RO decision.  For purposes of 
the new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the 
Veteran's case, the RO reopened both claims, but ultimately 
denied the claims on the merits.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; a VA audiological 
examination report, dated in November 1991; an April 1991 
discharge summary from the VA Medical Center (VAMC) in Chicago, 
Illinois (Hines facility); and the Veteran's application for 
benefits.  No service treatment records were available at the 
time of the December 1991 decision.  Since the decision was 
issued, it has been determined by the National Personnel Records 
Center (NPRC) that the Veteran's records have likely been 
destroyed in a fire.

The evidence previously of record included the November 1991 VA 
examination report that documented diagnoses of bilateral 
sensorineural hearing loss and tinnitus.  The Veteran had hearing 
impairment for VA purposes under the present requirements of 
§ 3.385.  At the examination, the Veteran reported that he first 
noticed tinnitus about 10 years prior.  He also reported that he 
was exposed to shelling during combat in World War II, but he did 
not notice any hearing problems at the time.  After service, the 
Veteran worked as a truck driver, but he denied any occupational 
or recreational noise exposure.  The examiner did not express an 
opinion as to the origin of the Veteran's hearing loss or 
tinnitus.  The April 1991 discharge summary did not reference 
hearing loss or tinnitus.

In denying the claim in December 1991, the RO acknowledged that 
the Veteran had current diagnoses of hearing loss and tinnitus.  
However, the RO determined that there was no evidence that the 
disabilities were incurred in, or aggravated, by the Veteran's 
military service.

Since the December 1991 decision, the new evidence that has been 
added to the record includes:  VA examination reports, dated in 
December 2006; treatment records from the Chicago VAMC, dated 
from July 2005 to July 2007; a March 2006 statement from a 
soldier T.F.W.; information and research concerning the Veteran's 
unit; and statements from the Veteran and his representative.

A review of the new evidence reveals that a December 2006 VA 
audiological examination report confirmed that the Veteran has 
hearing loss and tinnitus.  Notably, the March 2006 statement 
from T.F.W. indicates that he and the Veteran were stationed at 
Biak Island off of New Guinea in March 1945 when they were bombed 
by the Japanese and suffered casualties.  The Veteran's discharge 
papers document that he participated in the Campaign for New 
Guinea.  

The new lay evidence provided by the Veteran provides the basis 
for a finding of an in-service injury or event-noise exposure-
that was not previously acknowledged at the time of the December 
1991 decision.  It was determined that there was "no evidence" 
that the Veteran's disabilities were incurred in service.  
T.F.W.'s statement lends support to the Veteran's contention that 
he was exposed to loud noise during combat.  This is significant 
in view of the unavailability of any of the Veteran's service 
treatment records that may have contained evidence pertaining to 
hearing loss or tinnitus.  During the pendency of the claim, the 
RO conceded that the Veteran engaged in combat.  Because being 
exposed to loud noise is consistent with the circumstances, 
conditions, and hardships of the Veteran's service, the Board 
accepts his lay statements (including T.F.W.'s statement) as 
evidence that noise exposure was incurred in combat during his 
World War II service.  See 38 C.F.R. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The Board finds that the lay statements provided by the Veteran 
regarding in-service noise exposure constitute new and material 
evidence in connection with the claims of service connection for 
hearing loss and tinnitus.  The evidence is new because it was 
not previously before VA decision makers.  It is also material 
because it is supporting evidence of the in-service injury 
element of a service connection claim.  To be sure, the evidence 
does not necessarily show that the Veteran had hearing loss or 
tinnitus during military service; rather, the evidence provides a 
plausible basis by which the Veteran's current hearing loss and 
tinnitus could be attributable to military service that was not 
heretofore considered.

Accordingly, the claims of service connection for hearing loss 
and tinnitus are reopened with the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Board will address the underlying claims of service connection in 
the remand section following the decision.




ORDER

The Veteran's claim of service connection for hearing loss is 
reopened; to this limited extent, the appeal of this issue is 
granted.

The Veteran's claim of service connection for tinnitus is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

In light of the reopening of the claims of service connection for 
hearing loss and tinnitus, the Board finds that a remand is 
necessary for further development.

The Veteran was afforded a VA audiological examination in 
December 2006 in connection with the claims.  As noted 
previously, the examination confirmed that the Veteran has 
hearing loss and tinnitus.  At this examination, the Veteran 
reported that he was unable to determine the onset of his 
tinnitus and hearing loss.  He did state that he was exposed to 
noise from bombs and explosions during military service, and that 
he worked as a diesel truck driver for thirty years after 
service.  The examiner gave the opinion that the Veteran's 
hearing loss and tinnitus are not at least as likely as not 
related to his military service.  The examiner stated that this 
was so due to a lack of evidence in the claims file and because 
of the lack of proximity between the dates of service and the 
1991 audiological evaluation.

The Board finds that the Veteran should be scheduled for another 
VA audiological examination in order for an examiner to address 
the onset or etiology of the Veteran's hearing loss and tinnitus.  
The December 2006 opinion does not contain sufficient rationale 
for deciding the claims.  The Board notes that a lack of evidence 
in the claims file, particularly regarding the time period of the 
Veteran's military service, is expected given that the Veteran's 
service treatment records are unavailable and likely destroyed.  
Because the provisions of 38 U.S.C.A. § 1154(b) apply, lay 
evidence may be sufficient proof that he was exposed to loud 
noise during combat, which is the case here.  Additionally, the 
medical importance of the timing of when the Veteran had his 
hearing loss and tinnitus evaluated (November 1991) was not 
explained in a manner that would have one find this fact to be 
relevant to the Veteran's claims.  Therefore, another examination 
is warranted.

As noted in the introduction, the Veteran's claim of service 
connection for PTSD has been denied.  The claim was denied on the 
basis that the evidence did not show that the Veteran has the 
claimed disability.  The facts in the Veteran's case are similar 
to those in Clemons, a case decided by the United States Court of 
Appeals for Veterans Claims (Court) after the Veteran perfected 
his appeal.  In Clemons, a veteran's claim of service connection 
for PTSD was denied on the basis of no current disability when VA 
psychiatric examination revealed that a diagnosis of PTSD was not 
warranted and the veteran had limited his claim solely to PTSD.  
However, the Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including:  (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  Id. at 5.

The Veteran submitted his claim in March 2006.  He stated that he 
wished to be considered for service connection for PTSD and that 
he started treatment for PTSD in January 2006.  Although the 
Veteran specifically identified PTSD, the analysis of the scope 
of his claim does not end with that statement according to 
Clemons.  With consideration of identified symptoms and 
information and evidence received by VA, the Veteran's claim is 
not limited solely to PTSD.

A December 2006 VA psychiatric examination report contains a 
diagnosis of depressive disorder.  The examiner determined that 
the Veteran did not meet the criteria for a diagnosis of PTSD.  
However, VA treatment records contain a diagnosis of PTSD.  The 
treatment records also document diagnoses of depressive disorder 
and dysthymic disorder, and that PTSD and generalized anxiety 
disorder were to be ruled out.  It is not proper to adjudicate 
the varying diagnoses as separate claims; rather, VA must weigh 
and assess the nature of the current condition the Veteran 
suffers when determining the breadth of the claim before VA.  
Clemons, 23 Vet. App. at 6.  Consequently, a remand of the claim 
is necessary in order for the claim to be properly adjudicated in 
light of Clemons.

In connection with an adjudication of the expanded claim of 
service connection for an acquired psychiatric disorder, the 
Veteran should be scheduled for another VA psychiatric 
examination in order to identify all current psychiatric 
disorders, to include whether he in fact meets the criteria for a 
diagnosis of PTSD.  A medical opinion should also be requested 
from the designated examiner regarding the origin of each 
identified psychiatric disorder and whether it is related to the 
Veteran's military service.  (The Veteran contends that he has 
PTSD that is related to the in-service stressor of witnessing the 
deaths of fellow soldiers in combat during World War II.)

Given that the Veteran's claim is not limited to PTSD, the 
Veteran should be sent a letter notifying him of the information 
and evidence necessary to substantiate a claim of service 
connection for any acquired psychiatric disorder to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  The letter should also notify 
him of the information and evidence necessary to substantiate 
claims of service connection for hearing loss and tinnitus in 
view of the claims being reopened.

It appears that the Veteran continues to receive regular 
treatment at the Chicago VAMC.  Updated treatment records should 
be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate claims of service connection 
for an acquired psychiatric disorder, 
hearing loss, and tinnitus.  The letter 
should also contain notice of the manner in 
which both disability ratings and effective 
dates are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since July 2007) from 
the Chicago VAMC and associate the records 
with the claims folder.

3.  After securing any additional records, 
schedule the Veteran for a VA audiological 
examination to determine the extent and 
onset or etiology of any hearing loss and 
tinnitus.  (Advise the Veteran that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All necessary 
tests and studies should be conducted.  The 
examiner should specifically indicate 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or a 
speech recognition score using the Maryland 
CNC Test of less than 94 percent).

With respect to any diagnosed hearing loss 
and tinnitus, the examiner should provide 
an opinion, consistent with sound medical 
judgment, as to the medical probabilities 
that any hearing loss or tinnitus is 
related to the Veteran's active military 
service, to include the Veteran's noise 
exposure in connection with combat during 
World War II.  The examiner should also 
address the possibility of post-service 
onset.  All examination results, along with 
the complete rationale for the opinions 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.  (The Board recognizes that a 
certain degree of conjecture is required to 
arrive at any medical opinion; the examiner 
should state the medical probabilities even 
if some speculation is required to do so.)

4.  Schedule the Veteran for a VA 
psychiatric examination.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  The 
examiner should list all of the Veteran's 
psychiatric disorders in accordance with 
DSM-IV.  Psychological testing should be 
conducted if it is necessary to identify 
the disorders.  For each diagnosed 
disorder, the examiner should provide an 
opinion, based on a review of the evidence 
of record, as to the medical probabilities 
that the Veteran has a current psychiatric 
disorder that is attributable to his active 
military service.  If the criteria for a 
diagnosis of PTSD are met, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  The examiner must provide the 
complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.  An opinion 
should be provided for each diagnosed 
psychiatric disorder.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.

6.  After undertaking any other development 
deemed appropriate, adjudicate the issues 
of entitlement to service connection for 
hearing loss, tinnitus, and an acquired 
psychiatric disorder.  If any benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


